   Case 2:20-cv-03522-JAK-AS Document 8 Filed 04/24/20 Page 1 of 1 Page ID #:110

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV20-03522 JAK (ASx)                                            Date    April 24, 2020
 Title       Blueleda Digital, LLC v. Google, Inc., et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Cheryl Wynn                                                Not Reported
                  Deputy Clerk                                       Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                    Not Present                                               Not Present


 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL

Plaintiff Blueleda Digital, LLC filed the complaint in this action (Dkt. 1) and entered an appearance on
behalf of itself. This process was not permitted under L.R. 83-2.2.2, which provides that “[o]nly
individuals may represent themselves pro se,” and that “[n]o corporation or entity of any other kind . . .
may appear in any action or proceeding unless represented by an attorney permitted to practice before
this Court . . . .”

An Order to Show Cause (“OSC”) is set as to why this action should not be dismissed without prejudice
because the Plaintiff cannot proceed without being represented by counsel who has entered an
appearance on the docket. If an attorney admitted to practice in this District has entered an appearance
on behalf of Plaintiff on or before May 11, 2020, the OSC will be discharged. If no such appearance is
entered, this action will be dismissed without prejudice to its being re-filed by an attorney admitted to
practice in this District.

IT IS SO ORDERED.




                                                                                                  :

                                                             Initials of Preparer      cw




                                                                                                      Page 1 of 1
